  Case 1:19-cr-10089-STA Document 12 Filed 06/22/20 Page 1 of 3                         PageID 66




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION
______________________________________________________________________________

UNITED STATES OF AMERICA,           )
                                    )
            Plaintiff,              )
                                    )
v.                                  )          No. 1:19-10089-STA
                                    )
RANDALL NIELSON,                    )
                                    )
            Defendant.              )
______________________________________________________________________________

         ORDER DENYING DEFENDANT=S REQUEST FOR JAIL CREDITS
______________________________________________________________________________

       Defendant in this matter has sent a letter regarding jail credits to the Court (DE #11), alleging

that the Bureau of Prisons has failed to calculate the correct time for the service of the defendant’s

jail sentence, and has failed to give him the appropriate jail credits. The Court will construe

Defendant=s letter as a Motion for Jail Credit. For cause, Defendant states that during his sentencing,

the Court advised Defendant he would receive credit for the period of time from November 5, 2018

to August 6, 2019. Defendant attached to his letter a copy of his sentence monitoring computation

data sheet. Defendant requests that the Court clarify its intentions regarding the jail credit time in

question, or direct the Bureau of Prisons to apply said credit to Defendant’s sentence.

       Defendant has not cited any rule of the Federal Rules of Criminal Procedure or any other

source of authority for the relief he seeks. The commencement and calculation of the term of

incarceration of a federal prisoner, including any award of credits, is controlled by 18 U.S.C. ' 3585,

which states as follows:




                                                  1
  Case 1:19-cr-10089-STA Document 12 Filed 06/22/20 Page 2 of 3                       PageID 67




   (a) Commencement of sentence. A sentence to a term of imprisonment commences on the date
       the defendant is received in custody awaiting transportation to, or arrives voluntarily to
       commence service of sentence at, the official detention facility at which the sentence is to be
       served.

   (b) Credit for prior custody. A defendant shall be given credit toward the service of a term of
       imprisonment for any time he has spent in official detention prior to the date the sentence
       commences-

               (1) as a result of the offense for which the sentence was imposed; or(2) as a result of
               any other charge for which the defendant was arrested after the commission of the
               offense for which the sentence was imposed; that has not been credited against
               another sentence. 1

This Court cannot grant or compute sentence credits under 18 U.S.C. ' 3585(b). The determination

of whether a defendant is entitled to credit under ' 3585 for time served is reserved for the Attorney

General of the United States and the Bureau of Prisons. 2 Defendant is required to exhaust his

administrative remedies through the BOP before he may petition the district court to review any

administrative decision denying credit for presentence detention. A prisoner who wishes to appeal a

decision by the BOP must seek administrative review of the computation or denial of credits, 28

C.F.R. '' 542.10B542.16 (1997), and, when he has exhausted all administrative remedies, he may

then seek judicial relief pursuant to 28 U.S.C. ' 2241. 3

       Defendant has not shown that he has pursued his administrative remedies with the BOP as

required. Furthermore, even if Defendant had exhausted his administrative remedies, Defendant has

not pursued judicial review in the form of a petition for habeas corpus relief under 28 U.S.C. ' 2241.




       1
         18 U.S.C. ' 3585.
       2
         United States v. Wilson, 503 U.S. 329, 333 (1992); see also United States v. Lytle, No.
13-5769, 2014 WL 1687857 (6th Cir. Apr. 29, 2014) (citing United States v. Crozier, 259 F.3d
503, 520 (6th Cir. 2001)).
       3
         Wilson, 503 U.S. at 333.

                                                  2
  Case 1:19-cr-10089-STA Document 12 Filed 06/22/20 Page 3 of 3                   PageID 68




Therefore, Defendant=s Motion is DENIED without prejudice to his right to submit a petition

pursuant to 28 U.S.C. ' 2241 once he has exhausted his administrative remedies.

       IT IS SO ORDERED.
                                           s/ S. Thomas Anderson
                                           S. THOMAS ANDERSON
                                           UNITED STATES DISTRICT JUDGE

                                           Date: June 22, 2020




                                               3
